UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1908


HAMPTON B. LUZAK, a citizen of the State of New York,

                Plaintiff - Appellant,

          v.

MERRILL BARRINGER LIGHT; J. TRAVIS BRYANT; MR. J. RANDOLPH
LIGHT;   COASTAL  FOREST  RESOURCES  COMPANY,  a  Virginia
corporation,

                Defendants – Appellees,

          and

PAUL B. BARRINGER, II,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-00501-AJT-IDD)


Submitted:   February 28, 2017             Decided:   March 9, 2017


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Smith, Jerrod M. Lukacs, KING & SPALDING, LLP,
Atlanta, Georgia, Jeffrey S. Bucholtz, Justin A. Torres, KING &
SPALDING, LLP, Washington, D.C., for Appellant. Edward J. Fuhr,
Matthew P. Bosher, Johnathon E. Schronce, HUNTON & WILLIAMS,
LLP, Richmond, Virginia; Charles B. Molster, III, LAW OFFICES OF
CHARLES B. MOLSTER, III, PLLC, Washington, D.C.; William D.
Dolan III, LAW OFFICES OF WILLIAM D. DOLAN III, P.C., Tysons
Corner, Virginia; Robert Vieth, HIRSCHLER FLEISCHER, Tysons
Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Hampton       B.     Luzak     appeals     the      district       court’s      order

granting summary judgment in favor of the Appellees on Luzak’s

complaint asserting shareholder derivative claims.                          We review de

novo a district court’s order granting summary judgment, viewing

facts    in    the    light    most        favorable      to   the   nonmoving        party.

Newport News Holdings Corp. v. Virtual City Vision, Inc., 650

F.3d    423,    435   (4th     Cir.    2011).       Summary       judgment       should    be

granted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”           Fed. R. Civ. P. 56(a).                “‘[T]here is no issue

for    trial     unless      there    is    sufficient         evidence    favoring       the

nonmoving party for a jury to return a verdict for that party.’”

Newport    News,      650    F.3d     at    434   (quoting       Anderson       v.   Liberty

Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

       We have thoroughly reviewed the record and the relevant

legal authorities and conclude that the district court did not

err in granting summary judgment in favor of the Appellees on

Luzak’s claims.             Accordingly, we affirm the district court’s

order.        We dispense with oral argument because the facts and

legal    conclusions         are    adequately      presented        in   the    materials

before    this    court      and     argument     would    not    aid     the   decisional

process.

                                                                                     AFFIRMED

                                              3